Case 2:85-cv-04544-DMG-AGR Document 941 Filed 08/27/20 Page 1 of 5 Page ID #:40654



     1   ALDEA – THE PEOPLE’S JUSTICE CENTER
     2   Bridget Cambria, Esq.
         Executive Director
     3   532 Walnut Street
     4   Reading, PA 19601
         Tel. (484) 877-8002 / Fax. (484) 772-8003
     5   E-mail: bridget@aldeapjc.org
     6
         [Additional counsel listed on signature page]
     7
     8   Attorneys for Amici Curiae
     9
    10
    11
                              UNITED STATES DISTRICT COURT
    12
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    13
    14
         JENNY LISETTE FLORES, et al.,               Case No. CV-85-4544-DMG
    15
                          Plaintiffs,                EX PARTE APPLICATION BY AMICI
    16                                               CURIAE TO EXPAND PAGE LIMIT;
                v.
    17                                               MEMORANDUM OF POINTS AND
         WILLIAM P. BARR, Attorney General           AUTHORITIES;
    18   of the United States, et al.,
                                                     DECLARATION OF BRIDGET CAMBRIA;
    19                    Defendants.
                                                     PROPOSED ORDER.
    20
                                                     Judge: Hon. Dolly M. Gee
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 941 Filed 08/27/20 Page 2 of 5 Page ID #:40655



     1            Ex Parte Application By Amici Curiae To Expand Page Limit
     2
               Pursuant to Local Rule 7-19, amici curiae hereby apply ex parte for an order
     3
     4   from this Court expanding the page limit for their Brief addressing the Plaintiffs’

     5   Motion to Enforce Settlement of Class Action and Defendants’ Response in
     6
         Opposition to Plaintiffs’ Motion to Enforce Settlement to forty (40) pages.
     7
     8   Defendants request this expansion of the page limit for the reasons set forth in the
     9   accompanying memorandum of points and authorities and Declaration. Counsel for
    10
         amici curiae reached out to counsel for Plaintiffs and Defendants by email on
    11
    12   August 26, 2020 to request the parties’ position on this request, and no party has
    13   any objection.
    14
         Dated:       August 27, 2020                  Respectfully submitted,
    15
    16                                                 /s/ Gabriel S. Barenfeld
                                                       BRIDGET CAMBRIA, Esq.
    17                                                 Executive Director
    18                                                 ALDEA - The People’s Justice Center
                                                       532 Walnut St.
    19                                                 Reading, PA 19601
    20                                                 bridget@aldeapjc.org
                                                       (Admitted Pro Hac Vice)
    21
    22                                                 MANOJ GOVINDAIAH
                                                       Director of Litigation
    23
                                                       RAICES
    24                                                 802 Kentucky Avenue
                                                       San Antonio, TX 78201
    25
                                                       Manoj.Govindaiah@raicestexas.org
    26                                                 (Admitted Pro Hac Vice)
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 941 Filed 08/27/20 Page 3 of 5 Page ID #:40656



     1                MEMORANDUM OF POINTS AND AUTHORITIES
     2
               Amici curiae Aldea – The People’s Justice Center, Proyecto Dilley, and
     3
     4   RAICES hereby respectfully request that the Court expand the L.R. 11-6 page limit

     5   for their amicus brief by fifteen (15) pages to a total of 40 pages. Amici request this
     6
         expansion because of the dual role of the brief in addressing the proposed advisal
     7
     8   and protocol suggested by Class Counsel as well as the Government’s
     9   noncompliance and opposition to any remedy, as well as detailing proposed
    10
         alternatives to the Court with regard to both the advisal/Notice of Rights and
    11
    12   remedies for noncompliance for the Court’s consideration.
    13         Because this brief includes proposed alternatives with regard to the contents
    14
         of the Notice of Rights/advisal as well as a number of remedies for the Court’s
    15
    16   consideration in addition to raising issues of law and fact with regard to Class
    17   Counsel’s proposed remedy (advisal and protocol) and the Government’s
    18
         opposition and continued noncompliance with the Flores Settlement Agreement
    19
    20   and multiple orders of this Court, the amicus brief cannot be easily be consolidated
    21
         or limited. Therefore, amici curiae request that the Court grant them an additional
    22
         fifteen (15) pages in order to more fully respond to the parties’ proposals for
    23
    24   compliance or lack thereof. See also Declaration of Bridget Cambria, attached
    25
         hereto.
    26
         ///
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 941 Filed 08/27/20 Page 4 of 5 Page ID #:40657



     1   Dated:     August 27, 2020              Respectfully submitted,
     2
                                                 /s/ Gabriel S. Barenfeld
     3                                           BRIDGET CAMBRIA, Esq.
     4                                           Executive Director
                                                 ALDEA - The People’s Justice Center
     5                                           532 Walnut St.
     6                                           Reading, PA 19601
                                                 bridget@aldeapjc.org
     7                                           (Admitted Pro Hac Vice)
     8
                                                 MANOJ GOVINDAIAH
     9                                           Director of Litigation
    10                                           RAICES
                                                 802 Kentucky Avenue
    11                                           San Antonio, TX 78201
    12                                           Manoj.Govindaiah@raicestexas.org
                                                 (Admitted Pro Hac Vice)
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 941 Filed 08/27/20 Page 5 of 5 Page ID #:40658



     1                            CERTIFICATE OF SERVICE
     2
               I hereby certify that on August 27, 2020, I served the foregoing Ex Parte
     3
     4   Application By Amici Curiae To Expand Page Limit and attachments on all counsel

     5   of record by means of the District Clerk’s CM/ECF electronic filing system.
     6
                                               /s/ Gabriel S. Barenfeld
     7                                         Bridget Cambria, Esq.
     8                                         Executive Director
                                               ALDEA – THE PEOPLE’S JUSTICE CENTER
     9
    10                                         Attorney for amici curiae
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
